Title: To James Madison from Robert Williams, 29 March 1806 (Abstract)
From: Williams, Robert
To: Madison, James


                    § From Robert Williams. 29 March 1806, Washington, Mississippi Territory. “Finding that the distribution of the laws of the United States in this Territory in volume⟨s⟩ alone, is attended with considerable delay, much more so than is conducive to a timely knowledg⟨e⟩ and understanding of them, I take the liberty of suggesting the expediency of extending their publicati⟨on⟩ through the medium of the news papers within this Territory.
                    “This mode of promulgating the laws of the union in this quarter becomes the more necessary in proportion to the distance we are from the seat of the General Government, and the dispersed situation of the inhabitants. I trust therefore, you will think it proper to take the necessary steps for having it done.”
                 